Citation Nr: 1820500	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  17-39 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for Intervertebral Disc Syndrome (IVDS), degenerative disc disease (claimed as a back condition) as secondary to the service-connected disability of left knee strain (previously rated as left knee injury). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The Veteran had active duty service from January 1953 to December 1954, and further service within the Army Reserve from 1979 to 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Whereas at one point, the claim was characterized as a petition to reopen a previously denied claim, therefore requiring initial presentation of "new and material evidence" under 38 C.F.R. § 3.156(a), however on further review that is not the case.  The claim has not previously been decided and therefore constitutes an original matter before the Board. 

A videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) in February 2018, the transcript now being of record.  


FINDING OF FACT

The preponderance of the competent evidence establishes that the Veteran has developed a back disorder, including degenerative disc disease and IVDS, secondarily to his already service-connected left knee strain.  


CONCLUSION OF LAW

The criteria are met to establish service connection for a lumbar spine disorder including IVDS and degenerative disc disease, as secondary to service-connected left knee strain.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under VA law, generally, service connection is available for current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 253 (1999). 

Service connection is further available on a secondary basis, where there is an etiological connection to an already service-connected disability.

Secondary service connection is available for a condition proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Secondary service connection also applies when service-connected disability has chronically aggravated a nonservice-connected disability.  See 38 C.F.R. § 3.310(b).

Whether to award service connection depends on review of all relevant evidence, medical evidence and lay statements, and the evaluation of its competency and credibility.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Upon reviewing the evidence there is a definitive basis upon which to grant service connection in this case.  

The Veteran already has been awarded entitlement to service connection for left knee strain.

The Board has before it the July 2015 medical opinion of the Veteran's private treating physician Dr. S., stating that the Veteran's lumbar back pain was clearly due to left knee injury and distorted gait.  It was explained that the Veteran's left leg limping due to service-related injury had caused lumbar spine degenerative disc disease and facet joint arthropathy, causing a distorted gait.  

Subsequently, on the November 2015 VA examination, the opinion stated was that the Veteran's back condition was not at least as likely as not proximately due to or the result of left knee disability.  It was stated instead, that the Veteran's back condition was more likely than not the result of natural progression.

Then the July 2016 letter was obtained from Dr. C., a spine specialist, indicating that he agreed with the previous evaluation from Dr. S. that the Veteran's back condition was related to his left knee condition. 

Based on the preceding opinion and the findings indicated, there was a clearly articulated theory stated by the Veteran's treating physician in 2015 that his back disorder developed from left leg altered gait, resulting from the service-connected left knee injury.  A follow up review from another physician the next year indicated agreement.  The one contrary opinion that was provided on a VA examination had little rationale, other than stating the condition had developed from natural progression.  

The preponderance of the evidence weighs in favor of establishing service connection, and the claim is granted.


ORDER

Service connection for a lumbar spine disorder including IVDS and degenerative disc disease, as secondary to service-connected left knee strain, is granted.
 


____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


